Exhibit 10.19

 

 

July 12, 2004

 

 

Darrel Posegate

Executive Vice President/Chief Financial Officer

HF Financial Corp.

P.O. Box 5000

Sioux Falls, SD  57117 – 5000

 

Dear Darrel:

 

I am pleased to announce that First Tennessee Bank National Association has
re-approved a Revolving Line of Credit in an amount of Three Million Dollars
($3,000,000.00) to HF Financial Corp.  HFC may use advances under this line of
credit for:  i) capital infusion to its subsidiaries to support growth and/or
bank or branch acquisitions, ii) acquisition of bank holding companies, and iii)
other liquidity needs.  At or near maturity, FTB will review the line of credit
for the possibility of another one-year extension.

 

The interest on the outstanding balance will be payable quarterly at a variable
rate per annum on the outstanding balance.  The variable rate of interest shall
be ¼% discount to First Tennessee’s Base Rate, which is currently 4.25%.  Thus,
your borrowing rate today would equal 4.00%.  The maturity date of this
commitment is May 30, 2005.

 

This indebtedness shall be governed by the original covenants and conditions set
forth in the commitment letter dated June 3, 2003.

 

Additionally, this letter confirms the renewal of Home Federal Bank’s Fed Funds
accommodation of Ten Million Dollars ($10,000,000.00).  This accommodation
covers the period from June 30, 2004 to June 30, 2005 and is subject to the
following:

 

•                  In accordance with First Tennessee Policy, this is not a
confirmed line and is subject to cancellation at any time.  Reasons for
cancellation include, but are not limited to changes in the financial condition,
in the senior management or the liquidity position of Home Federal Bank or the
funding mix of First Tennessee Bank.

 

•                  Requests for borrowing over the pre-approved limit will be
considered on a case-to-case basis.  Fed Funds purchases need not be renewed on
a daily basis. Continuous borrowings in excess of fourteen (14) days must be
secured in full by U. S. Government or Agency Securities.

 

--------------------------------------------------------------------------------


 

•                  Requests to borrow Fed Funds can be made by calling the
Financial Institutions Division at 1-800-934-8937 Extension 7981.  The cutoff
time for borrowing Fed Funds is 3:00 P.M. (CST).

 

Darrel, it is a pleasure of First Tennessee Bank to provide these
commitments/accommodations to your institution and look forward to servicing the
financial needs of the company in the future.  Please do not hesitate to call if
you have any questions or concerns.

 

 

Sincerely,

 

 

/s/ David House

 

 

 

David House

Vice President

Correspondent Services

 

--------------------------------------------------------------------------------